Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200122534A1 to Glugla et al. (hereinafter, Glugla).  
Regarding claim 1, Glugla discloses: a multiple vehicle launch system for an automobile vehicle, comprising: a vehicle-to-vehicle (V2V) communication system providing direct communication between a first automobile vehicle and a second automobile vehicle located at a driving area to track performance data of a vehicle launch event and to coordinate a simultaneous launch of the first automobile vehicle and the second automobile vehicle {Glugla, claim 10, paragraphs [0033], [0064]: a method, comprising: measuring launch performance parameters during a launch event of a vehicle / control system 190 may be communicatively coupled to other vehicles or infrastructures using appropriate communications technologies. Control system 190 may broadcast (and receive) information regarding vehicle data, vehicle diagnostics, traffic conditions, vehicle location information, vehicle operating procedures, etc., via vehicle-to-vehicle (V2V), vehicle-to-infrastructure-to-vehicle (V2I2V), and/or vehicle-to-infrastructure (V2I or V2X) technology / method 400 includes determining if a vehicle launch event is present. The vehicle launch event may refer to accelerating the vehicle from rest for a drag race [to coordinate a simultaneous launch of the first automobile vehicle and the second automobile vehicle]}; 
a database collecting data from the first automobile vehicle and the second automobile vehicle prior to, during and after completion of the vehicle launch event that is saved and communicated to operators of the first automobile vehicle and the second automobile vehicle {Glugla, paragraphs [0033], [0022]: control system 190 may broadcast (and receive) information regarding vehicle data / control system 190 may be in communication with 
Glugla does not explicitly teach that the server [database] collects and saves data from the vehicles around the timing of the vehicle launch event and communicates the data to the operators. Because the server and the control system of Glugla can perform such functions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system and server of Glugla to collect and save around the timing of the vehicle launch event and to communicate the data to the operators and incorporate such modification with the described invention of Glugla in order to utilize launch related data. 
Regarding claim 2, which depends from claim 1, Glugla further teaches: a vehicle-to- infrastructure (V2I) communication system to track the performance data of the vehicle launch event and to coordinate getting the first automobile vehicle and the second automobile vehicle to the driving area, wherein the driving area defines a pre-approved and predetermined performance driving area for the vehicle launch event thereby providing approval to the first automobile vehicle and to the second automobile vehicle to proceed with the vehicle launch event {Glugla, claim 10, paragraphs [0033], [0064], [0013]: the controller may determine the desired rotational speed and the desired duration based on vehicle performance parameters measured [track performance data] during a vehicle launch; [a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the V2I and vehicle performance parameter features of Glugla with the described invention of Glugla in order to communicate between vehicles and infrastructure. 
Regarding claim 3, which depends from claim 2, Glugla further teaches: wherein the V2V communication system functions to align the first automobile vehicle and the second automobile vehicle at the pre-approved and predetermined performance driving area and synchronizes the simultaneous launch of the first automobile vehicle and the second automobile vehicle to begin the vehicle launch event {Glugla, claim 10, paragraphs [0033], [0064]: [drag race implies aligning the vehicles]}.
Glugla does not explicitly teach synchronizing the simultaneous launch of the vehicles. Because the V2V feature of Glugla can exchange launch instructions between the vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the V2V feature of Glugla to synchronize the launch and to incorporate such feature with the described invention of Glugla in order provide automated synchronization.
Regarding claim 4, which depends from claim 3, Glugla further teaches: a readiness identifier wherein the simultaneous launch is initiated after an operator of the first automobile vehicle and an operator of the second automobile vehicle signify readiness by actuation of the readiness identifier {Glugla, paragraphs [0022], [0029]: control system 190 
Glugla does not explicitly teach receiving readiness signal by the operators. Because the vehicle instrument panel of Glugla can display messages and receive operator input, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle instrument panel of Glugla to receive readiness signal by the operators and to incorporate such feature with the described invention of Glugla in order to provide readiness identifier that may be activated by the operator of the vehicles. 
 Regarding claim 5, which depends from claim 4, Glugla further teaches: the readiness identifier defines an indicator presented on a view panel in the first automobile vehicle and the second automobile vehicle {Glugla, paragraph [0029]}.
Glugla does not explicitly teach presenting readiness indicator. Because the vehicle instrument panel of Glugla can display messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle instrument panel of Glugla to present a readiness indicator and to incorporate such feature with the described invention of Glugla in order to provide readiness identifier in visual form. 
Regarding claim 6, which depends from claim 4, Glugla further teaches: the readiness identifier defines a sensed position change provided by displacement of at least one paddle- shifter of an automatic transmission to a neutral gear position {Glugla, paragraph [0041]: the 
Glugla does not explicitly teach presenting readiness by shifter input. Because the controller of Glugla can receive operator input using shifter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shifter input feature of Glugla to present readiness and to incorporate such feature with the described invention of Glugla in order to provide readiness identifier by shifting.
Regarding claim 8, which depends from claim 2, Glugla further teaches: a driver enable setting permitting a first operator of the first automobile vehicle to elect whether to be prompted to conduct the vehicle launch event and permitting the first operator to select a second operator of the second automobile vehicle {Glugla, paragraph [0029]: the vehicle instrument panel 196 may include indicator light(s) and/or a text-based display in which messages are displayed to an operator, [messages can be modified to prompt launch and to select second operator]}; and 
wherein the database includes vehicle historical data, performance driving area information and statistics of the first automobile vehicle and the second automobile vehicle accessed by the V2I communication system prior to the vehicle launch event {Glugla, paragraphs [0033], [0006]: as one example, the vehicle performance during the previous vehicle launch includes an amount of tire slip, a lateral vehicle speed, and a yaw rate of the vehicle measured during the previous vehicle launch [data prior to vehicle launch event]}.
Glugla does not explicitly teach permitting driver to elect launch prompting and selecting second operator. Because the instrument panel of Glugla can display visual and text 
Regarding claim 9, which depends from claim 1, Glugla further teaches: sensors in the first automobile vehicle and in the second automobile vehicle tracking automobile vehicle conditions following the vehicle launch event of the first automobile vehicle and the second automobile vehicle {Glugla, paragraph [0021]: control system 190 may receive sensory feedback information [implies sensors tracking automobile vehicle conditions] from one or more of engine 110, motor 120, fuel system 140, energy storage device 150, and generator 160}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensory feedback feature of Glugla with the described invention of Glugla in order to track vehicle conditions following the launch.
Regarding claim 11, Glugla discloses: a multiple vehicle launch system for an automobile vehicle, comprising: a vehicle-to-infrastructure (V2I) communication system to track performance data of a vehicle launch event of at least a first automobile vehicle and a second automobile vehicle and coordinate getting the first automobile vehicle and the second automobile vehicle to a preapproved driving area to conduct the vehicle launch event; a vehicle-to-vehicle (V2V) communication system providing direct communication between the first automobile vehicle and the second automobile vehicle at the preapproved driving area to coordinate a simultaneous launch of the first automobile vehicle and the second automobile vehicle {Glugla, claim 10, paragraphs [0033], [0064], [0013]}; 
a driver enable setting permitting a first operator of the first automobile vehicle to elect whether to be prompted to conduct the vehicle launch event {Glugla, paragraph [0029]};  
a readiness identifier actuated in the first automobile vehicle and the second automobile vehicle wherein the vehicle launch event is initiated after the first operator and a second operator of the second automobile vehicle signify readiness by actuation of the readiness identifier {Glugla, paragraphs [0022], [0029]}.
Glugla does not explicitly teach presenting a readiness indicator and receiving operator’s receiving signal. Because the vehicle instrument panel of Glugla can present messages and receive operator’s input, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle instrument panel of Glugla to present a readiness indicator and to receive readiness signal by the operators and to incorporate such features with the described invention of Glugla in order to provide readiness identifier that may be activated by the operator of the vehicles.
Regarding claim 12, which depends from claim 11, Glugla further teaches: sensors in the first automobile vehicle and the second automobile vehicle generating data prior to and during the vehicle launch event for the first automobile vehicle and the second automobile vehicle {Glugla, paragraph [0021]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensory feedback feature of Glugla with the described invention of Glugla in order to track vehicle conditions prior to and during the launch.
a database where the data is saved and wherein the data is communicated from the database to operators of the first automobile vehicle and the second automobile vehicle using the V21 communication system {Glugla, paragraphs [0033], [0022]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the V2I feature of Glugla with the described invention of Glugla in order to save data and communicate the data to operators.
Regarding claim 14, which depends from claim 13, Glugla further teaches: the database includes vehicle historical data, performance driving area information and statistics available to the first operator and to the second operator prior to and during the vehicle launch event {Glugla, paragraphs [0033], [0006]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data history feature of Glugla with the described invention of Glugla in order to inform the driver of the vehicle data.
Regarding claim 15, which depends from claim 13, Glugla further teaches: a V2V communication sequence including a back-office communication link in communication with the database to initiate a first V2V link with the first automobile vehicle and to initiate a second V2V link with the second automobile vehicle {Glugla, paragraph [0033]: control system 190 may broadcast (and receive) information regarding vehicle data via vehicle-to-vehicle (V2V), vehicle-to-infrastructure [back-office] (V2I) technology. Information exchanged between vehicles can be either directly communicated between vehicles or can be multi-hop [through back-office]}.

Regarding claim 16, which depends from claim 15, Glugla further teaches: in a first waiting sequence the first automobile vehicle and the second automobile vehicle participating in the vehicle launch event are allowed a time to reach a start location of the vehicle launch event; and in a second waiting sequence after completion of the first waiting sequence the first operator and the second operator signal a readiness to start the vehicle launch event {Glugla, paragraph [0064], [0029]: [reaching a start location is part of a drag race], [readiness signaling is after reaching the start location and before launch]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drag race procedure and the readiness signaling feature of Glugla [refer to explanation in claim 4 rejection] with the described invention of Glugla in order to streamline a vehicle test process.
Regarding claim 18, Glugla discloses: a method for operating a multiple vehicle launch system, comprising: tracking performance data of at least a first automobile vehicle and a second automobile vehicle using a vehicle-to-infrastructure (V21) communication system for a vehicle launch event; coordinating getting the first automobile vehicle and the second automobile vehicle to a pre-approved and predetermined performance driving area pre-approved for conducting the vehicle launch event using the V21 communication system; providing direct communication between the first automobile vehicle and the second automobile vehicle using a vehicle-to-vehicle (V2V) communication system after reaching the pre-approved and predetermined performance driving area {Glugla, claim 10, paragraphs [0033], [0064], [0013]}; 
providing data from the first automobile vehicle and the second automobile vehicle prior to and during the vehicle launch event following a simultaneous launch of the first automobile vehicle and the second automobile vehicle; and saving and communicating the data to operators of the first automobile vehicle and the second automobile vehicle {Glugla, paragraphs [0033], [0022]}.
Glugla does not explicitly teach that the server [database] collects and saves data from the vehicles around the timing of the vehicle launch event and communicates the data to the operators. Because the server and the control system of Glugla can perform such functions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system and server of Glugla to collect and save around the timing the vehicle launch event and to communicate the data to the operators and incorporate such modification with the described invention of Glugla in order to utilize launch related data.
Claims 7, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glugla in view of US 20110068948 A1 to Edmunds.   
Regarding claim 7, which depends from claim 4, Glugla does not teach the limitation: a launch countdown simultaneously initiated in the first automobile vehicle and the second automobile vehicle after the readiness identifier is actuated. Edmunds remedies this and teaches in abstract and paragraph [0030]: starting a drag race, to either initiate a race or 
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the countdown synchronization feature of Edmunds with the described invention of Glugla in order to provide simultaneous countdown to multiple vehicles.
Regarding claim 17, which depends from claim 16, Glugla does not teach the limitation of claim 17. Edmunds remedies this and teaches: a countdown sequence having a countdown disclosed in the first automobile vehicle and the second automobile vehicle {Edmunds, abstract and paragraph [0030]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the countdown synchronization feature of Edmunds with the described invention of Glugla in order to provide simultaneous countdown to multiple vehicles.
Regarding claim 19, which depends from claim 18, Glugla does not teach the limitation of claim 19. Edmunds remedies this and teaches: providing a countdown sequence in the first automobile vehicle and the second automobile vehicle {Edmunds, abstract and paragraph [0030]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the countdown synchronization feature of 
Regarding claim 20, which depends from claim 19, Glugla further teaches: forwarding a first message containing a launch time, a current time, a location and a current speed of the first automobile vehicle from the first automobile vehicle to the second automobile vehicle; and forwarding a second message containing the launch time, the current time, the location and a current speed of the second automobile vehicle from the second automobile vehicle to the first automobile vehicle {Glugla, paragraphs [0033], [0034]: control system 190 may broadcast (and receive) information regarding vehicle data, vehicle diagnostics, traffic conditions, vehicle location information, vehicle operating procedures, etc. via vehicle-to-vehicle (V2V) / the navigation system 132 includes location sensors for assisting in estimating vehicle speed, vehicle altitude, vehicle position/location, etc. [time data is implied]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control system of Glugla with the described invention of Glugla in view of Edmunds in order to interchange driving data between vehicles.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glugla in view of Edmunds and US 11017476 B1 to Gainer et al. (hereinafter, Gainer). 
Regarding claim 10, which depends from claim 1, Glugla does not teach the limitation:  a vehicle autonomous launch of one of the first automobile vehicle or the second automobile vehicle with launch conditions predefined by an operator of the one of the first automobile vehicle or the second automobile vehicle when a countdown expires. Edmunds and Gainer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle of Gainer to perform autonomous launch and incorporate such feature and the countdown feature of Edmunds with the described invention of Glugla in order to perform autonomous launch after countdown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20200410868-A1, US-20090204310-A1, US-20210031800-A1, US-20190180532-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661